     5:20-cv-01541-JMC        Date Filed 01/13/21      Entry Number 21       Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

Hirenkumar Govindlal Pandya and            )
Purvi Pravinkumar Joshi,                   )        Civil Action No.: 5:20-cv-01541-JMC
                                           )
                      Plaintiffs,          )
                                           )
               v.                          )             ORDER AND OPINION
                                           )
Kenneth Cuccinelli, as the Senior Official )
Performing the Duties of the Director of   )
U.S. Citizenship and Immigration Services, )
                                           )
                      Defendant.           )
____________________________________)

       Currently before the court is Defendant Kenneth Cuccinelli’s Motion to Dismiss for Lack

of Jurisdiction. (ECF No. 6.) Plaintiffs Hirenkumar Govindlal Pandya and Purvi Pravinkumar Joshi

filed a Brief in opposition to the Motion (ECF No. 9), to which Defendant filed a Reply (ECF No.

11). Also before the court is Plaintiffs’ Motion to Expedite Discovery. (ECF No. 10.) Defendant

filed a Brief opposing the Motion (ECF No. 14), to which Plaintiffs replied (ECF No. 15). For the

following reasons, the court GRANTS in part and DENIES in part Defendant’s Motion to Dismiss

without prejudice (ECF No. 6), and DENIES Plaintiffs’ Motion to Expedite Discovery without

prejudice (ECF No. 10).

           I.      RELEVANT FACTUAL AND PROCEDURAL BACKRGOUND

      Joshi and her husband Pandya are Indian citizens currently residing in South Carolina. (ECF

No. 1 at 2 ¶¶ 1-2.) This case arises from their application for U Nonimmigrant Status (“U-Visa”).

U-Visas are “set aside for victims of certain crimes who have suffered mental or physical abuse

and are helpful to law enforcement or government officials in the investigation or prosecution of




                                               1
     5:20-cv-01541-JMC            Date Filed 01/13/21    Entry Number 21        Page 2 of 16




criminal    activity.”1    Victims     of   Criminal     Activity:   U     Nonimmigrant       Status,

https://www.uscis.gov/humanitarian/victims-of-human-trafficking-and-other-crimes/victims-of-

criminal-activity-u-nonimmigrant-status#:~:text=The%20U%20nonimmigrant%20status%20(

Uor%20prosecution%20of%20criminal%20activity (last visited Dec. 12, 2020).

      In support of his application for a U-Visa, Pandya claims he was feloniously assaulted in

2007 and 2012, reported the crimes to the Orangeburg County Sheriff’s Department, and thereafter

assisted in the criminal investigations. (ECF No. 1 at 9-10 ¶¶ 49-50.) In August 2017, Plaintiffs

allege they submitted U-Visa applications,2 requested work authorization on the face of the

applications, and sought pre-waitlist work authorization based on the applications. (Id. at 10 ¶¶ 52-

55.) Plaintiffs assert that “Defendant has taken no action on any of these applications from August

14, 2017, to date.” (Id. ¶ 55.)

      Plaintiffs allege United States Citizenship and Immigration Services (“USCIS”) has

unreasonably delayed determining whether they should be placed on the U-Visa waitlist (ECF No.

1 at 14-19 ¶¶ 86-134), and has relatedly unreasonably delayed or unlawfully withheld “pre-waiting

list” employment authorizations under the Administrative Procedure Act, 5 U.S.C. § 706 (1966)

(“APA”) (ECF No. 1 at 11-13 ¶¶ 68-85). Plaintiffs further seek to disclose prior requests they sent

to USCIS under the Freedom of Information Act, 5 U.S.C. § 552 (2016) (“FOIA”)3 (ECF No. 1 at



1
  Under the Federal Rules of Evidence, the court is permitted to “take judicial notice on its own[.]”
FED. R. EVID. 201(c). Moreover, the court may take judicial notice of a fact “that is not subject to
reasonable dispute” because it is either “generally known within the trial court’s territorial
jurisdiction” or “can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” FED. R. EVID. 201(b)(1)-(2). The court has taken judicial notice of
several facts and statistics throughout the Order from certain websites that the court deems
pertinent to the instant matters.
2
  “Mr. Pandya filed an application for derivative U[-Visa] status on behalf of his wife, Purvi
Pravinkumar Joshi[,] on August 14, 2017.” (ECF No. 1 at 10 ¶ 54.)
3
  Plaintiffs conceded their FOIA claim during the motions hearing on December 15, 2020. (See
ECF No. 20.)



                                                 2
      5:20-cv-01541-JMC           Date Filed 01/13/21        Entry Number 21   Page 3 of 16




19-20 ¶¶ 135-141), and ask for attorney’s fees and costs under the Equal Access to Justice Act, 28

U.S.C. § 2412 (2019) (“EAJA”) (ECF No. 1 at 20 ¶¶ 142-146).

       Defendant subsequently filed the instant Motion to Dismiss, contending that “courts lack

subject matter jurisdiction over APA claims that request review of matters committed to an

agency’s discretion” under Federal Rule of Civil Procedure 12(b)(1). (ECF No. 6 at 2.)

Alternatively, Defendant posits that Plaintiffs have not stated a claim under Rule 12(b)(6). (Id. at

3.) As a consequence, Defendant requests the court deny fees and costs under the EAJA because

Plaintiffs are not the prevailing parties in this action. (Id. at 4.)

                                      II.      LEGAL STANDARD

       “Federal courts are courts of limited subject matter jurisdiction, and as such there is no

presumption that the court has jurisdiction.” Pinkley, Inc. v. City of Fredrick, Md., 191 F.3d 394,

399 (4th Cir. 1999). A Rule 12(b)(1) motion for lack of subject matter jurisdiction raises the

fundamental question of whether a court has jurisdiction to adjudicate the matter before it. FED. R.

CIV. P. 12(b)(1). In determining whether jurisdiction exists, the court is to “regard the pleadings’

allegations as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac

R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982)). “The moving party should prevail only if the material jurisdictional facts

are not in dispute and the moving party is entitled to prevail as a matter of law.” Id. (citation

omitted). The plaintiff bears the burden of proof on questions of subject matter jurisdiction. See

Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be granted

“challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th




                                                     3
     5:20-cv-01541-JMC           Date Filed 01/13/21        Entry Number 21         Page 4 of 16




Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th

Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses.”). To be legally sufficient, a

pleading must contain a “short and plain statement of the claim showing that the pleader is entitled

to relief.” FED. R. CIV. P. 8(a)(2).

       A Rule 12(b)(6) motion “should not be granted unless it appears certain that the plaintiff

can prove no set of facts which would support its claim and would entitle it to relief.” Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When considering a Rule 12(b)(6) motion, the

court should accept as true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff. Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Courts commonly refer to this as the Twombly/Iqbal standard for federal pleadings, which a

plaintiff needs to overcome to survive a Rule 12(b)(6) dismissal. Brown-Thomas v. Hynie, 412 F.

Supp. 3d 600, 605 (D.C. 2019).

                                            III.    ANALYSIS

        Defendant essentially seeks to dismiss Plaintiffs’ claims regarding USCIS’s pace of U-

Visa waitlist adjudication and lack of a separate adjudication process to determine “pre-waitlist”

eligibility under two theories: (1) the court lacks subject matter jurisdiction under Rule 12(b)(1);

and (2), alternatively, Plaintiffs have failed to state a claim under Rule 12(b)(6).




                                                    4
     5:20-cv-01541-JMC          Date Filed 01/13/21      Entry Number 21        Page 5 of 16




      A foreign national may only accept employment within the United States if they are a lawful

permanent resident or “otherwise authorized” to be employed. 8 U.S.C. § 1324a(h)(3) (2004); 8

C.F.R. § 274a.12 (2020). U-Visa petitioners may be “otherwise authorized” for employment by

obtaining an Employment Authorization Document (“EAD”) in three circumstances during the U-

Visa application process: (1) when issued a U-Visa; (2) if placed on the waitlist to receive a U-

Visa (i.e., USCIS concludes a pending application is “approvable” but for Congress’ limitation

allowing only 10,000 U-Visas to be issued per year);4 or (3) if, before being placed on the waitlist,

USCIS determines the applicant has a “bona fide” pending application (also referred to as the “pre-

waitlist”). (See ECF No. 6 at 5-11.) Yet USCIS has not implemented a separate program to

determine pre-waitlist eligibility, despite Congress’ mandate that USCIS “may” do so. (Id. at 9-

11.) Thus options (1) and (2) above are currently the only means in which U-Visa applicants may

obtain work authorization.

       A. Rule 12(b)(1) Subject Matter Jurisdiction

       The APA states that, “[w]ith due regard for the convenience and necessity of the parties or

their representatives and within a reasonable time, each agency shall proceed to conclude a matter

presented to it.” 5 U.S.C. § 555 (1966) (emphasis added). “Moreover, § 706 of the APA states that

the reviewing court “shall compel agency action unlawfully withheld or unreasonably delayed.”

Solis v. Cissna, No. 9:18-CV-00083-MBS, 2018 WL 3819099, at *4 (D.S.C. Aug. 10, 2018) (citing

5 U.S.C. § 706(1)).

       Yet the court’s review of agency action is limited. The court may hear unreasonable delay

claims against an agency only “so long as judicial review is not precluded by statute and agency



4
  USCIS retains discretion to grant work authorization for applicants placed on the waitlist but
must authorize employment after issuing a U-Visa. See 8 U.S.C. § 1184(p)(3)(B) (2020); 8 C.F.R.
§ 214.14(d)(2) (2020).



                                                 5
     5:20-cv-01541-JMC          Date Filed 01/13/21      Entry Number 21        Page 6 of 16




action is not committed to agency discretion by law. Solis, 2018 WL 3819099, at *4 (citing 5

U.S.C. §§ 701-706; Asheville Tobacco Bd. of Trade, Inc. v. Fed. Trade Comm’n, 294 F.2d 619,

627 (4th Cir. 1961)); see Gonzalez v. Cissna, 364 F. Supp. 3d 579, 584 (E.D.N.C. 2019)

(explaining courts “cannot review ‘any . . . decision or action of the Attorney General or the

Secretary of Homeland Security the authority for which is specified under this subchapter to be in

the discretion of the Attorney General or the Secretary of Homeland Security’”) (citing 8 U.S.C.

§ 1252(a)(2)(B)(ii) (2005) (emphasis added)); Patel v. Cissna, 400 F. Supp. 3d 1373, 1379 (M.D.

Ga. 2019) (“It is well established that judicial compulsion of agency action is limited to the

enforcement of ‘specific, unequivocal commands’ that the agency had ‘no discretion whatever’ to

deny.” (citation and internal marks omitted)).

           (1) Pace of U-Visa Waitlist Adjudication

       To start, the court finds it has subject matter jurisdiction over Plaintiffs’ claim related to

the pace of USCIS’s U-Visa waitlist adjudication. Plaintiffs dispute whether such adjudication has

occurred within a reasonable time. At the time the Complaint was filed, Plaintiffs’ applications

had been pending for approximately 32 months, and to date, there is no indication USCIS has taken

any action. As has been noted in other courts, “although there is no statutory or regulatory deadline

by which . . . [US]CIS must adjudicate an application, at some point, defendants’ failure to take

any action runs afoul of section 555(b). Were it otherwise . . . [US]CIS could hold adjustment

applications in abeyance for decades without providing any reasoned basis for doing so.” Kim v.

Ashcroft, 340 F. Supp. 2d 384, 393 (S.D.N.Y. 2004); Andrade Carranza v. Cuccinelli, No. 2:19-

CV-03078-BHH, 2020 WL 6292639, at *5 (D.S.C. Mar. 23, 2020), report and recommendation

adopted, No. 2:19-CV-3078-BHH, 2020 WL 5810516 (D.S.C. Sept. 30, 2020) (“Because . . .

USCIS has a nondiscretionary duty to determine a U-Visa petitioner’s eligibility for the [w]aiting




                                                 6
     5:20-cv-01541-JMC          Date Filed 01/13/21      Entry Number 21        Page 7 of 16




[l]ist, most federal courts have concluded that claims alleging unreasonable delay in relation to

such decisions are subject to judicial review.” (compiling cases)); Solis, 2018 WL 3819099, at *5;

M.J.L. v. McAleenan, 420 F. Supp. 3d 588, 595 (W.D. Tex. 2019) (“While . . . USCIS’s decision

to grant or deny a U[-]Visa petition is discretionary, the question of whether that adjudication has

been unlawfully withheld or unreasonably delayed is not.”); see Alkassab v. Rodriguez, No. 2:16-

CV-1267-RMG, 2017 WL 1232428, at *5 (D.S.C. Apr. 3, 2017) (explaining “USCIS’s compliance

with the APA is not immune from judicial review” but ultimately finding the plaintiff’s asylum

claims had not been unreasonably delayed); see also Calderon-Ramirez v. McCament, 877 F.3d

272, 276 (7th Cir. 2017) (reaching the merits of the plaintiff’s claim but determining his delay in

U-Visa adjudication was not unreasonable).

       As Plaintiffs “seek adjudication of their application within a reasonable time, the court has

jurisdiction under the APA to hear Plaintiffs’ claim” related to the pace of USCIS’s U-Visa and

waitlist adjudication. Solis, 2018 WL 3819099, at *5 (citations omitted).

           (2) Lack of “Pre-Waitlist” Adjudication

       Next, however, the court finds it lacks subject matter jurisdiction over USCIS’s lack of

pre-waitlist adjudication. As explained above, before determining whether an individual has an

“approvable” claim and thus is eligible for the U-Visa waitlist, USCIS has the option to provide

work authorization to those eligible for a pre-waitlist, provided the applicant meets the purportedly

less-stringent standard of having a “bona fide” application pending. 8 U.S.C. § 1184(p)(6).

Specifically, the text of the statute reads that USCIS “may grant work authorization to any alien

who has a pending, bona fide application for nonimmigrant status under section 1101(a)(15)(U) of

this title.” 8 U.S.C. § 1184(p)(6) (emphasis added). This language is distinguishable from other

parts of the same section, which repeatedly uses the phrase “shall.” Id. (“The authorized period of




                                                 7
     5:20-cv-01541-JMC           Date Filed 01/13/21      Entry Number 21        Page 8 of 16




status of an alien as a nonimmigrant under section 1101(a)(15)(U) of this title shall be for a period

of not more than 4 years, but shall be extended upon certification” from certain entities) (emphasis

added).

          The United States Court of Appeals for the Fourth Circuit has not opined on this issue, and

there is a split among persuasive authorities whether the above language requires USCIS to

adjudicate pre-waitlist work authorization. On the one hand, several cases have found such a

requirement (and consequently that subject matter jurisdiction exists) because section 1184(p)(6)

“contains no language specifying USCIS’s use of discretion regarding the timing of granting an

EAD.”5 Andrade Carranza, 2020 WL 6292639, at *7 (emphasis added) (citing Solis v. Cissna,

No. 9:18-CV-00083-MBS, 2019 WL 8219790, at *9 (D.S.C. July 11, 2019) (“Solis II”)). In other

words, these cases concluded that, although the decision whether to grant pre-waitlist EAD is

discretionary, the pace at which to do so is nondiscretionary. See id. Such reasoning fits squarely

into Plaintiffs’ argument that the use of “may” in section 1184(p)(6) simply conveys that

Defendant has authority to decide whether to issue work authorization to an applicant after

determining if the application is bona fide, but does not wholly absolve Defendant of its duty to

make this decision. (ECF No. 9 at 3-13.) Some of these cases also point to the legislative history

of section 1184(p)(6), noting at least two members of Congress conveyed that U-Visa applicants

“should not have to wait for up to a year before they can support themselves and their families”

with work authorization. Id. at 8 (citing Solis II, 2019 WL 8219790, at *9).




5
  Some of these cases highlight the fact that “8 C.F.R. § 274a.13(d) expressly required [USCIS] to
render a decision on [EAD] applications within ninety days” for such applications filed before
January 2017. Andrade Carranza, 2020 WL 6292639, at *7 (citation omitted). But as noted above,
this guaranteed ninety-day window for EAD review was removed before Plaintiffs brought their
applications. The regulation’s removal over four years ago has spurred no Congressional action to
implement any other pacing requirement for pre-waitlist adjudication.



                                                   8
     5:20-cv-01541-JMC          Date Filed 01/13/21       Entry Number 21         Page 9 of 16




       And on the other hand, various courts have found USCIS has no duty to adjudicate pre-

waitlist work authorization because section 1184(p)(6)’s use of the word “may” unequivocally

demonstrates the discretionary nature of this decision. Gonzalez, 364 F. Supp. 3d at 5846

(explaining 8 U.S.C. § 1184(p)(6) “clearly gives USCIS the discretion to grant work authorizations

to aliens with pending, bona fide U-Visa applications[,]” which precludes judicial review for want

of jurisdiction); Uranga v. U.S. Citizenship & Immigration Servs., No. 20-CV-0521-ABJ, 2020

WL 5763633, at *8 (D.D.C. Sept. 28, 2020) (finding section 1184(p)(6)’s language—stating

USCIS “may” grant EAD to those with pending bona fide applications—was “purely

discretionary” and thus the court lacked jurisdiction under 8 U.S.C. § 1252(a)(2)(B)(ii)); Patel,

400 F. Supp. 3d at 1379 (“Thus, it is clear that the Secretary could grant [the p]laintiff a work

authorization if his application is bona fide. But, there is nothing in the language to suggest that he

must.”); M.J.L., 420 F. Supp. 3d at 598 (explaining section 1186(p)’s “clear[] and unambiguous[]”

language “gives USCIS the discretion to grant work authorizations to aliens with pending, bona

fide U-Visa applications” and the court therefore “lack[ed] jurisdiction under 5 U.S.C. § 701(a)(2)

and 8 U.S.C. § 1252(a)(2)(B)(ii)”). These cases support Defendant’s contention that the word

“may” decidedly shows USCIS has discretion to implement any such pre-waitlist adjudication

program for EADs.

       Here, the court finds it lacks subject matter jurisdiction over Plaintiffs’ pre-waitlist claim

because USCIS’s decision to grant pre-waitlist work authorization is discretionary. The use of the

word “may” in section 1184(p)(6) clearly allows, but does not require, USCIS to provide pre-

waitlist work authorization to U-Visa applicants. The statute’s language supports this




6
 Gonzalez remains pending on appeal before the Fourth Circuit. No. 19-1435, 364 F. Supp. 3d
579.



                                                  9
       5:20-cv-01541-JMC         Date Filed 01/13/21       Entry Number 21      Page 10 of 16




interpretation, as its use of the word “may” stands in stark contrast to the repeated use of the word

“shall” elsewhere within section 1184(p)(6). Further, the fact this section does not mention the

timing of a pre-waitlist decision does nothing to negate the statute’s unambiguous grant of

discretion to USCIS for pre-waitlist adjudication. “The text of the statute simply states that the

Secretary ‘may’ provide work authorization, not that Defendants must adjudicate every petition to

determine whether the petitioner would be eligible for work authorization.” Patel, 400 F. Supp. 3d

at 1380 (citations omitted).

          Nor does section 1184(p)(6)’s apparent criterion of eligibility—“bona fide”—establish the

court’s jurisdiction by revealing a meaningful standard for this court to apply, as the court cannot

discern Congress’ intent behind the definition of this term. Tacitly acknowledging this lack of

clarity, Plaintiffs attempt to craft a standard to determine when an application is bona fide: first,

they point to Black’s Law Dictionary, which they allege defines this term as “1. Made in good

faith; without fraud or deceit. 2. Sincere; genuine.” (ECF No. 9 at 5-6.) Second, they emphasize

that USCIS has already defined “bona fide” in the context of T-Visa applications.7 (Id.) And third,

Plaintiffs insist that a U-Visa application may be considered bona fide when the applicant’s

referring law enforcement agency certifies it. (Id.) Yet, highlighting the ambiguity behind this

term, Defendant observes Plaintiffs offer no less than three dissimilar definitions and standards.

(ECF No. 11 at 7-8.) Defendant further stresses the regulatory definition of “bona fide” for T-Visas

“reveals a complex and nuanced definition that stands in sharp contrast to the general Black’s Law

Dictionary definition.”8 (ECF No. 11 at 7-8 (citing 8 C.F.R. § 214.11(e)(1).)



7
    T-Visas are issued to victims of trafficking. See 8 C.F.R. § 214.11.
8
    For instance, a T-Visa application is “bona fide” if:

           (i) The application is properly filed and is complete;
          (ii) The application does not appear to be fraudulent;



                                                   10
    5:20-cv-01541-JMC         Date Filed 01/13/21       Entry Number 21         Page 11 of 16




       The court agrees with Defendant that, in the context of U-Visa applications, the term “bona

fide” does not reveal a meaningful applicable standard, and the court declines to simply pick a

definition or standard to apply. Indeed, as one court has explained,

       [t]o follow [Plaintiffs’] rationale, the Court must make the dubious conclusion that
       Congress clearly intended for Defendants to adjudicate eligibility even though
       Congress did not specifically state what the single “eligibility” requirement, “bona
       fide,” meant. It is not defined in the statute. It could mean that a superficial review
       of the application reveals that it is generally in order—that it is signed and does not
       appear fraudulent. Or it could mean that, if everything in it is true, then the person
       likely qualifies for a U[-]Visa, so it is bona fide. Or maybe it just means there is no
       obvious reason not to let the applicant work while waiting to get on the waiting list.
       The point is, we don’t know what Congress meant by the phrase “bona fide”
       because they did not specify the eligibility requirement . . . . Congress’[] loose
       “eligibility” requirement here . . . is consistent with an intent to vest the Secretary
       with maximum discretion.

Patel, 400 F. Supp. 3d at 1380-81 (distinguishing INS v. St. Cyr, 533 U.S. 289 (2001)).

       It is true that other courts have reached the opposite conclusion. For instance, recently in

Andrade Carranza v. Cuccinelli, the court found it had subject matter jurisdiction over a pre-

waitlist claim, and, choosing to apply the “generic definition” of bona fide, agreed with the

plaintiffs in concluding “that the U Nonimmigrant Status Certification, which is executed by a




       (iii) The application presents prima facie evidence of each eligibility requirement
       for T–1 nonimmigrant status;
       (iv) Biometrics and background checks are complete; and
       (v) The applicant is:
               (A) Admissible to the United States; or
               (B) Inadmissible to the United States based on a ground that may be waived
               (other than section 212(a)(4) of the Act); and either the applicant has filed
               a waiver of a ground of inadmissibility described in section 212(d)(13) of
               the Act concurrently with the application for T nonimmigrant status, or
               USCIS has already granted a waiver with respect to any ground of
               inadmissibility that applies to the applicant. USCIS may request further
               evidence from the applicant. All waivers are discretionary and require a
               request for waiver, on the form designated by USCIS.

8 C.F.R. § 214.11(e).



                                                 11
     5:20-cv-01541-JMC         Date Filed 01/13/21       Entry Number 21        Page 12 of 16




certified law enforcement agency and verifies the underlying reasons for the petition, is more than

adequate to establish a ‘bona fide’ application for purposes of [section] 1184(p)(6).” 2020 WL

6292639, at *9; see Solis II, 2019 WL 8219790, at *10-11; Rodriguez v. Nielsen, No. 16-CV-7092-

MKB, 2018 WL 4783977, at *11 (E.D.N.Y. Sep. 30, 2018). But there appears to be no indication

that Congress intended for a U-Visa application to be “bona fide” only after the referring law

enforcement agency certified the application. As discussed above, the court declines to simply

choose the standard it finds most workable in the absence of at least some additional guidance.9

See Patel, 400 F. Supp. 3d at 1382 (“The Court rejects [the p]laintiff’s broad assertion that every

statute providing eligibility requirements for a discretionary benefit, no matter how vague and

undefined, mandates agency adjudication.”).

       As USCIS has discretion to award pre-waitlist work authorization, the court lacks subject

matter jurisdiction over this claim. See Gonzalez, 364 F. Supp. 3d at 584. The pre-waitlist claim

must therefore be dismissed without prejudice.10




9
  The court briefly examines other contentions raised by Plaintiffs. For one, the court observes that
Congressional “floor statements by individual legislators rank among the least illuminating forms
of legislative history.” See NLRB v. SW Gen., Inc., 137 S. Ct. 929, 943, 197 L. Ed. 2d 263 (2017)
(“The text is clear, so we need not consider this extra-textual evidence.”); see Zucker v. Rodriguez,
919 F.3d 649, 660 (1st Cir. 2019). And second, the court is unpersuaded that USCIS’s purported
“wholesale failure to explain an agency action is violative of the APA” in this instance, particularly
as Plaintiffs’ broad assertion seems more extensive than the precedent they cite for support. (ECF
No. 9 at 5 (citing ITServe All., Inc. v. Cissna, 443 F. Supp. 3d 14, 43 (D.D.C. 2020), appeal
dismissed sub nom. ITServe All., Inc. v. Cuccinelli, No. 20-5132, 2020 WL 3406588 (D.C. Cir.
June 15, 2020) (examining whether a change in USCIS’s decision-making process for visa
applications was arbitrary and capricious).)
10
   As the court lacks subject matter jurisdiction, it must dismiss this claim without prejudice. Bedi
v. Grondin, 51 F.3d 265 (4th Cir. 1995) (“[S]ince dismissal for lack of subject matter jurisdiction
is not a decision on the merits, dismissal should be without prejudice.”). Relatedly, the court may
reconsider its ruling after the Fourth Circuit renders a decision in Gonzalez, No. 19-1435, 364 F.
Supp. 3d 579.



                                                 12
     5:20-cv-01541-JMC         Date Filed 01/13/21       Entry Number 21        Page 13 of 16




       B. Rule 12(b)(6) Failure to State a Claim11

       The court turns to examine whether Plaintiffs’ remaining claim for an unreasonable delay

in U-Visa waitlist adjudication fails to state a claim under Rule 12(b)(6). To state a claim for

unreasonable delay, Plaintiffs need only allege “that an agency failed to take a discrete agency

action that it is required to take.”12 Solis, 2018 WL 3819099, at *4 (citing Norton v. S. Utah

Wilderness All., 542 U.S. 55, 64, (2004)).

       As Plaintiffs emphasize and Defendant acknowledges, “a number of courts have denied

motions to dismiss for failure to state a claim, finding the pleadings sufficient in those cases to

survive Rule 12(b)(6)” for claims substantially similar to those now before the court. (ECF No. 11

at 1.) See e.g., Camarena v. Cuccinelli, No. 19-CV-5643-JZL, 2020 WL 550597, at *1-3 (N.D. Ill.

Feb. 4, 2020); Haus v. Nielsen, No. 17-CV-4972-MFK, 2018 WL 1035870, at *3-4 (N.D. Ill. Feb.




11
   The court does not reach whether Plaintiffs have stated a claim for pre-waitlist adjudication
because the court lacks subject matter jurisdiction over this claim.
12
   Courts generally use the factors outlined in Telecommunications Research and Action Center v.
F.C.C. (“TRAC Factors”) to determine whether an administrative delay is reasonable. 750 F.2d 70
(D.C. Cir. 1984). Yet the TRAC Factors require “a fact intensive inquiry,” and courts have declined
to apply this test “at the motion to dismiss stage and before discovery has been completed.”
Andrade Carranza, 2020 WL 6292639, at *6 (compiling cases); see M.J.L., 420 F. Supp. 3d at 598
(“[A]t this stage of the case, the Court has insufficient information with which to evaluate these
factors. Accordingly, the Court finds that it is premature to address these factors at the motion to
dismiss stage and before discovery has been completed.”). As alleged in the Complaint, the court
“cannot find as a matter of law that” Defendant’s over thirty month delay “in deciding whether to
place Plaintiff[s] on the U[-]Visa waiting list was reasonable.” Patel, 400 F. Supp. 3d at 1383-84
(explaining that, “even if Plaintiff[s] ha[ve] not sufficiently alleged” the fourth TRAC Factor
regarding competing priorities, “the [c]ourt is unpersuaded that this factor (or the satisfaction of
all six factors) is necessarily dispositive.”). Nor does the court find that taking judicial notice of
certain statements and statistics from USCIS’s website would be sufficient to apply the TRAC
Factors at this stage. Indeed, as highlighted by Plaintiffs, USCIS has acknowledged “a significant
need for better, more accurate information” regarding visa application processing times,
introducing a “pilot program” to address such concerns in 2018. USCIS Launches Pilot Program
for Processing Times, https://content.govdelivery.com/accounts /USDHS/bulletins/1e6fcec (April
2018). Plaintiffs have likewise alleged that “USCIS’s published processing times for U status
adjudications are inaccurate.” (ECF No. 1 at 14 ¶ 94.)



                                                 13
     5:20-cv-01541-JMC          Date Filed 01/13/21       Entry Number 21          Page 14 of 16




23, 2018); Solis, 2018 WL 3819099, at *4-5; Perez v. Cissna, No. 2:18-CV-00069-MBS, 2018

WL 5013857, at *4-5 (D.S.C. Oct. 15, 2018); Berduo v. Cissna, No. 9:18-CV-00082-MBS, 2018

WL 5013593, at *4-5 (D.S.C. Oct. 15, 2018); Gutierrez v. Cissna, No. 2:18-CV-00076-MBS,

2018 WL 5013642, at *4-5 (D.S.C. Oct. 15, 2018); Martinez v. Cissna, No. 2:18-CV-00077-MBS,

2018 WL 5013834, at *4-5 (D.S.C. Oct. 15, 2018); Mata v. Cissna, No. 2:18-CV-00073-MBS,

2018 WL 5013838, at *4-5 (D.S.C. Oct. 15, 2018); Lopez v. Cissna, No. 2:18-CV-00071-MBS,

2018 WL 5013830, at *4-5 (D.S.C. Oct. 15, 2018); A.C.C.S., et al. v. Kirstjen M. Nielsen, et al.,

No. 18-CV-10759-DMG, 2019 WL 7841860, at *8-10 (C.D. Cal. Sept. 17, 2019); M.J.L., 420

F. Supp. 3d at 597-98; Patel, 400 F. Supp. 3d at 1383-84; Rodriguez, 2018 WL 4783977, at *16-

21; but see, e.g., Gonzalez, 364 F. Supp. 3d at 584-87.

        Here, the court finds Plaintiffs’ Complaint contains “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. Specifically, Plaintiffs have alleged that

Defendant is required to adjudicate U-Visa waitlist claims and failed to do so within a reasonable

time. (See ECF No. 1 at 14-19.) Plaintiffs assert their applications have sat for well over thirty

months without action, which the court finds is sufficient to state a claim. Moreover, Defendant’s

protestation that the delay is attributable to a lack of resources, without more, is insufficient at this

stage to justify this delay and dismiss the case. See Andrade Carranza, 2020 WL 6292639, at *6

(explaining a “lack of resources alone is not a sufficient explanation for the delay”) (citing Solis

II, 2019 WL 8219790, at *14; Camarena, 2020 WL 550597, at *3). Accordingly, Plaintiffs have

sufficiently stated a claim under Rule 12(b)(6). See Andrade Carranza, 2020 WL 6292639, at *7

(citing Haus, 2018 WL 1035870, at *1 (“That said, at this point the Court is dealing only with

Haus’s complaint; the government has not been called upon to offer any sort of explanation for the

delay. Given these circumstances, the Court is not prepared to hold on a motion to dismiss for




                                                   14
     5:20-cv-01541-JMC          Date Filed 01/13/21       Entry Number 21      Page 15 of 16




failure to state a claim that the three-year delay in reviewing Haus’s U visa petitions for placement

on the waiting list is reasonable as a matter of law.”)).13

       C. Pending Motion to Expedite Discovery

       Lastly, the court denies Plaintiffs’ Motion to Expedite Discovery. (ECF No. 10.) Plaintiffs

state the court “should deny the Agency’s motion [to dismiss] because, without a complete record

or expedited discovery, the [c]ourt will not have the information necessary to engage in judicial

review of the Agency’s Rule 12(b)(6) motion.” (ECF No. 9 at 14.) Plaintiffs further expound the

Motion to Expedite Discovery was “a response to the Agency’s overuse and misuse of Rule

12(b)(6) motions in delayed benefits cases. By filing motions to dismiss that create disputes of

fact, rather than deal exclusively with the Plaintiffs’ allegations, the Agency is inviting expedited

discovery at the motion to dismiss stage.” (ECF No. 15 at 5.)

       The court denies Plaintiffs’ Motion to Expedite Discovery for two reasons. First, the court

dismissed the pre-waitlist claim based on a lack of subject matter jurisdiction. This analysis would

remain unchanged even with a fully-developed evidentiary record. And second, Plaintiffs’

remaining claims have survived, with a lack of discovery in this action being relevant to the court’s

analysis. This outcome has discarded the need for a “complete record or expedited discovery”

before deciding the Motion to Dismiss, and, accordingly, Plaintiffs’ Motion to Expedite Discovery

is denied. (ECF No. 9 at 14.)

                                        IV.     CONCLUSION

       For the foregoing reasons, the court GRANTS in part and DENIES in part Defendant’s

Motion to Dismiss for Lack of Jurisdiction without prejudice (ECF No. 6), and DENIES Plaintiffs’



13
  Consequently, Plaintiffs’ EAJA claim related to the delay of waitlist adjudication survives as it
remains to be seen whether Plaintiffs will amount to the prevailing parties in this action. See 28
U.S.C. § 2412(b).



                                                  15
    5:20-cv-01541-JMC          Date Filed 01/13/21     Entry Number 21       Page 16 of 16




Motion for Expedited Discovery without prejudice (ECF No. 10). Defendant has fourteen (14)

days from the entry of this Order to file a responsive pleading in accordance with Federal Rule of

Civil Procedure 12(a)(4)(A).

IT IS SO ORDERED.




                                                    United States District Judge
January 13, 2020
Columbia, South Carolina




                                               16
